Citation Nr: 1626336	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972 and from January 2007 to June 2008, with additional periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In September 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board first remanded this case in September 2014 to obtain an etiology opinion on the Veteran's sleep apnea.  In the resulting December 2014 etiology opinion, the VA examiner noted that the Veteran was released from active duty in May 2008 and was diagnosed with moderately severe obstructive sleep apnea in January 2010.  He noted that the Veteran is at risk to have sleep apnea partially because he was taking Trazodone.  The examiner opined "that there was no evidence here that would support that the cause of the veteran's sleep apnea is in any way related to his time in military service."  The examiner noted that he "also could not state that [sleep apnea] even had its onset while he was in military service."  He referenced a September 2011 buddy statement in which a fellow service member noted that "I noticed quit[e] often he tossed and turned restlessly, snoring and sometimes even choking while snoring when he slept."  The examiner stated that, while he does not doubt the buddy statement, "that statement alone is not sufficient for a diagnosis of sleep apnea.  Otherwise we would have no reason to do sleep studies."

The Board is remanding this case for clarification of a few matters.  

First, the examiner is asked to opine whether it is at least as likely as not that the Veteran's sleep apnea originated during service, regardless of whether it is his opinion that the sleep apnea was caused by an event or exposure during service.  

Second, the examiner is asked to opine whether the Veteran's sleep apnea was at least as likely as not caused or aggravated by the Veteran's use of Trazodone.  This question seeks to determine whether service connection may be granted on a secondary basis, as the Veteran is taking Trazodone for his service-connected posttraumatic stress disorder (PTSD).

While this case is on remand, the AOJ should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Following completion of the above, send the claims file to the physician who authored the December 2014 opinion or another appropriate examiner to obtain an addendum to the December 2014 opinion.  Following review of the claims file, the examiner should answer the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea originated during service, regardless of whether the sleep apnea was caused by an event or exposure during service?

(b)  Was the Veteran's sleep apnea at least as likely as not caused or aggravated by the Veteran's use of Trazodone for his service-connected PTSD?  

In this context, "aggravation" has occurred when it has been medically determined that the Veteran's sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of any medications that the Veteran was taking for his PTSD.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




